Soott, Judge.
The facts stated in the defendant’s answer clearly showed that there was no consideration for the note sued on, and therefore the court erred in striking it out.
The nature of the defence of the maker of the note was not changed by the assignment, and the defendant is allowed to set up the defence he makes against the plaintiff (the assignee) in as ample manner as he could have made it against his assignor.
Judge Ryland concurring,
the judgment will be reversed and the cause remanded.